        Case 2:15-cv-01045-RFB-BNW Document 783 Filed 01/07/21 Page 1 of 4



 1   Eric L. Cramer (admitted pro hac vice)
     Michael Dell’Angelo (admitted pro hac vice)
 2   Patrick F. Madden (admitted pro hac vice)
     Mark R. Suter (admitted pro hac vice)
 3   BERGER MONTAGUE PC
     1818 Market St., Suite 3600
 4   Philadelphia, PA 19103
     Phone: (215) 875-3000
 5   ecramer@bm.net
     mdellangelo@bm.net
 6   pmadden@bm.net
     msuter@bm.net
 7
     Co-Lead Counsel for the Class and
 8   Attorneys for Individual and Representative Plaintiﬀs
 9   Cung Le, Nathan Quarry, Jon Fitch, Luis Javier Vazquez,
     Brandon Vera, and Kyle Kingsbury
10
     [Additional counsel listed on signature page]
11
                                 IN THE UNITED STATES DISTRICT COURT
12
                                     FOR THE DISTRICT OF NEVADA
13
     Cung Le, Nathan Quarry, Jon Fitch, Brandon        Case No.: 2:15-cv-01045-RFB-BNW
14   Vera, Luis Javier Vazquez, and Kyle
     Kingsbury, on behalf of themselves and all        PLAINTIFFS’ NOTICE REGARDING
15   others similarly situated,                        DISCLOSURE OF CASE MATERIALS

16                  Plaintiﬀs,

17          vs.

18   Zuﬀa, LLC, d/b/a Ultimate Fighting
     Championship and UFC,
19
                    Defendant.
20

21

22

23

24

25

26

27

28


                                                                       Case No.: 2:15-cv-01045 RFB-BNW
                        PLAINTIFFS’ NOTICE REGARDING DISCLOSURE OF CASE MATERIALS
         Case 2:15-cv-01045-RFB-BNW Document 783 Filed 01/07/21 Page 2 of 4



 1          Pursuant to the Court’s January 6, 2021 Minute Order (ECF No. 782) requesting all parties to

 2   indicate their position regarding the unsealing of all documents in this case with the publication of the

 3   Court’s forthcoming order on Plaintiffs’ Motion for Class Certification, Plaintiffs file this notice to

 4   inform the Court that they do not object to disclosure of the materials.

 5

 6   Dated: January 7, 2020                        /s/ Don Springmeyer                   _
                                                   Don Springmeyer (Nevada Bar No. 1021)
 7                                                 KEMP JONES, LLP
                                                   3800 Howard Hughes Parkway
 8
                                                   Wells Fargo Tower, 17th Floor
 9                                                 Las Vegas, Nevada 89169
                                                   Phone: (702) 385-6000
10                                                 d.springmeyer@kempjones.com
11                                                 Liaison Counsel for the Class
12
                                                   Eric L. Cramer (admitted pro hac vice)
13                                                 Michael Dell’Angelo (admitted pro hac vice)
                                                   Patrick F. Madden (admitted pro hac vice)
14                                                 Mark R. Suter (admitted pro hac vice)
                                                   BERGER MONTAGUE PC
15                                                 1818 Market Street, Suite 3600
16                                                 Philadelphia, PA 19106
                                                   Phone: (215) 875-3000
17                                                 ecramer@bm.net
                                                   mdellangelo@bm.net
18                                                 pmadden@bm.net
                                                   msuter@bm.net
19

20                                                 Joseph R. Saveri (admitted pro hac vice)
                                                   Joshua P. Davis (admitted pro hac vice)
21                                                 Kevin E. Rayhill (admitted pro hac vice)
                                                   JOSEPH SAVERI LAW FIRM, INC.
22                                                 601 California Street, Suite 1000
                                                   San Francisco, California 94108
23                                                 Phone: (415) 500-6800
24                                                 jsaveri@saverilawfirm.com
                                                   jdavis@saverilawfirm.com
25                                                 krayhill@saverilawfirm.com

26                                                 Benjamin D. Brown (admitted pro hac vice)
                                                   Richard A. Koﬀman (admitted pro hac vice)
27
                                                   Daniel H. Silverman (admitted pro hac vice)
28                                                 COHEN MILSTEIN SELLERS & TOLL, PLLC
                                                   1100 New York Ave., N.W., Suite 500

                                                           1                    Case No.: 2:15-cv-01045 RFB-BNW
                         PLAINTIFFS’ NOTICE REGARDING DISCLOSURE OF CASE MATERIALS
     Case 2:15-cv-01045-RFB-BNW Document 783 Filed 01/07/21 Page 3 of 4



 1                                     Washington, DC 20005
                                       Phone: (202) 408-4600
 2                                     bbrown@cohenmilstein.com
                                       rkoﬀman@cohenmilstein.com
 3
                                       dsilverman@cohenmilstein.com
 4
                                       Co-Lead Counsel for the Class
 5
                                       Robert C. Maysey (admitted pro hac vice)
 6                                     Jerome K. Elwell (admitted pro hac vice)
                                       WARNER ANGLE HALLAM JACKSON &
 7
                                       FORMANEK PLC
 8                                     2555 E. Camelback Road, Suite 800
                                       Phoenix, AZ 85016
 9                                     Phone: (602) 264-7101
                                       rmaysey@warnerangle.com
10                                     jelwell@warnerangle.com
11
                                       William G. Caldes (admitted pro hac vice)
12                                     SPECTOR ROSEMAN & KODROFF, P.C.
                                       2001 Market Street, Suite 3420
13                                     Philadelphia, PA 19103
                                       Phone: (215) 496-0300
14                                     bcaldes@srkattorneys.com
15
                                       John D. Radice (admitted pro hac vice)
16                                     RADICE LAW FIRM, P.C.
                                       34 Sunset Blvd.
17                                     Long Beach, NJ 08008
                                       Phone: (646) 245-8502
18                                     jradice@radicelawfirm.com
19
                                       Frederick S. Schwartz (admitted pro hac vice)
20                                     LAW OFFICE OF FREDERICK S. SCHWARTZ
                                       15303 Ventura Boulevard, #1040
21                                     Sherman Oaks, CA 91403
                                       Telephone:     (818) 986-2407
22
                                       Facsimile:     (818) 995-4124
23                                     fred@fredschwartzlaw.com

24                                     Additional Counsel for the Class

25

26

27

28


                                             2                   Case No.: 2:15-cv-01045 RFB-BNW
                 PLAINTIFFS’ NOTICE REGARDING DISCLOSURE OF CASE MATERIALS
        Case 2:15-cv-01045-RFB-BNW Document 783 Filed 01/07/21 Page 4 of 4



 1                                     CERTIFICATE OF SERVICE
 2           I hereby certify that on this 7th day of January 2021 a true and correct copy of PLAINTIFFS’

 3   NOTICE REGARDING DISCLOSURE OF CASE MATERIALS was served via the District of

 4   Nevada’s ECF system to all counsel of record who have enrolled in the ECF system.

 5

 6    By:
                                                  /s/ Brenda Bauer
 7                                               AN EMPLOYEE OF KEMP JONES, LLP
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       3                   Case No.: 2:15-cv-01045 RFB-BNW
                       PLAINTIFFS’ NOTICE REGARDING DISCLOSURE OF CASE MATERIALS
